DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/319,512, filed on January 22, 2019. Claims 9-16 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application is a Continuation of Application 14/212,024 filed March 14, 2014 which claims Priority from Provisional Application 61/789,533 filed March 15, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) filed on July, 29, 2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	Here, even though “means for” has not been explicitly recited, claim limitations “an initial notification section configured to issue notification information…”, “an escalation notification section configured to issue the notification information after escalating at least one of the notifyee…”, “escalation notification section is configured to issue the notification information to a different notifyee…”, “escalation notification section is configured to issue the 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there is no description regarding the structure of the abovementioned sections. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are directed towards a device and claim 16 is directed towards a method, both of which are among the statutory categories of invention.
Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing error notifications associated with a production line of a product.
Claim 9 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, an initial notification section configured to issue notification information including at least one of a contents of an error cause or a contents of countermeasures to a notifyee when the error cause that requires countermeasures occurs at the board production line or the board production device and an escalation notification section configured to issue the notification information after escalating at least one of the notifyee or the contents of the countermeasures in a case in which the error cause is not resolved after a 
The judicial exception is not integrated into a practical application. In particular, claim 9 recites a processor and notification sections at a high-level of generality such that it amounts to no more than using generic computer elements as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 9 is directed to an abstract idea. There are no additional elements recited in claim 16. Thus, no limitation of claim 16 can integrate the abstract idea into practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the device and notification sections amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); see MPEP 2106.05(d)(II). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract 
Regarding the dependent claims, dependent claims 10-15 recite a management device and notification, display and re-escalation sections a high-level of generality such that it amounts to no more than using generic computer elements as tools to apply the instructions that further narrow the abstract idea; MPEP 2106.05(f).  Therefore claims 10-15 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], and further in view of Iisaka et al., U.S. Publication No. 2019/0004501 [hereinafter Iisaka]. 

Referring to Claim 9, Maturana teaches: 
A board production management device configured to manage a board production line that produces boards mounted with electronic components or board production devices that configure the board production line, the board production management device comprising:
an initial notification section configured to issue notification information including at least one of a contents of an error cause or a contents of countermeasures to a notifyee when the error cause that requires countermeasures occurs at the production line or the production device (Maturana, [0041]), “Remote monitoring of these industrial assets would allow plant personnel to view plant data generated by their systems from a remote location, and could facilitate remote notification in response to a detected system event requiring attention”; (Maturana, [0069]-
an escalation notification section configured to issue the notification information after escalating at least one of the notifyee or the contents of the countermeasures in a case in which the error cause is not resolved after a specified time has elapsed since the error cause occurred (Maturana, [0071]), “The notification component 1104 can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification 1114 at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures”.
Maturana teaches a manufacturing environment (see par. 0041) and cloud-based diagnostic applications that monitors the health of respective automation systems or their associated industrial devices across an entire plant (see par. 0040), but Maturana does not explicitly teach:
 	board production line or board production device. 
However Iisaka teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the circuit board manufacturing line limitations as taught by Iisaka. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of receiving quality data and error information during manufacturing of mounting boards (see Iisaka par. 0034).

Referring to Claim 12, the combination of Maturana in view of Iisaka teaches the board production management device according to claim 9. Maturana further teaches: 
wherein the initial notification section is configured to issue the notification information including countermeasures that do not change operating conditions of the board production line or the board production device (Maturana [0070]), “When analytics component 1106 determines 
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but Maturana does not explicitly teach:
the escalation notification section is configured to issue the notification including countermeasures that change the operating conditions of the board production line or the board production device.
However Iisaka teaches: 
the escalation notification section is configured to issue the notification including countermeasures that change the operating conditions of the board production line or the board production device (Iisaka, [0033]), “a user at the head office manipulates the central management terminal 15 and creates the control data D2 and the production planning data D3, and sends the control data D2 and the production planning data D3 to the centralized management apparatus 13… the centralized management apparatus 13 sends, every day, an amount of the material data D1 and the control data D2 required for one day of manufacturing to match an activation time of the manufacturing lines 11A and 11B”; (Iisaka, [0052]), “… As a result of this, it is possible for a user to check the display screen, or the like, manipulate the line management device 26, and perform a suitable countermeasure such as uploading the quality data D4 after the repair of communication”.


Referring to Claim 15, the combination of Maturana in view of Iisaka teaches the board production management device according to claim 9.  Maturana further teaches: 
the board production management device being configured to manage multiple of the board production lines or multiple of the board production devices and further including a list display section configured to display each of the notification information related to all of the error causes currently occurring along with an operating state of the escalation notification section (Maturana, [0040]), “… multiple industrial facilities at different geographical locations can migrate their respective automation data to the cloud for aggregation, collation, collective analysis, and enterprise-level reporting without the need to establish a private network between the facilities. Industrial devices 108 and 110 having smart configuration capability can be configured to automatically detect and communicate with the cloud platform 102 upon installation at any facility, simplifying integration with existing cloud-based data storage, analysis, or reporting applications used by the enterprise. In another exemplary application, cloud-based diagnostic applications can monitor the health of respective automation systems or their associated industrial devices across an entire plant, or across multiple industrial facilities that make up an enterprise…”; (Maturana, [0054]), “alarm queues”.

Referring to Claim 16, Maturana teaches: 
A board production management method for managing a board production line that produces boards mounted with electronic components or board production devices that configure the board production line, the board production management method comprising:
Claim 16 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth.

Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Iisaka et al., U.S. Publication No. 2019/0004501 [hereinafter Iisaka], and further in view of Klose, U.S. Publication No. 2015/0242263 [hereinafter Klose]. 

Referring to Claim 10, the combination of Maturana in view of Iisaka teaches the board production management device according to claim 9. Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but the combination of Maturana in view of Iisaka does not explicitly teach:
wherein the escalation notification section is configured to issue the notification information to a different notifyee who has at least one of a higher level of proficiency or more experience related to resolving the error cause or a higher authority level than the notifyee who was notified by the initial notification section.
However Klose teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the notification escalation in Maturana to include the higher authority level limitations as taught by Klose. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of enabling work queue management (see Klose par. 0104).

Referring to Claim 11, the combination of Maturana in view of Iisaka teaches the board production management device according to claim 9. Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but the combination of Maturana in view of Iisaka does not explicitly teach:
wherein the escalation notification section is configured to issue the notification information to a larger quantity of the notifyees than a quantity of the notifyees notified by the initial notification section.
However Klose teaches: 
wherein the escalation notification section is configured to issue the notification information to a larger quantity of the notifyees than a quantity of the notifyees notified by the initial notification section (Klose, [0084]), “If all of the team members of one team fail to timely acknowledge the alert, the storage manager may escalate the alert to a higher layer of management. For example, if the information management team 606 includes team members A, B, C, and D, the storage manager 106 may be configured to escalate an unacknowledged alert to team member "E", who is the supervisor for the information management team 606. In the absence of an acknowledgment from team supervisor E, the storage manager 106 can be configured to escalate the alert to team supervisor F and team supervisor G before escalating the alert to the next level of management. The storage manager 106, in some embodiments, may be configured to escalate unacknowledged alerts to the division manager H, followed by escalating the alert to the division director I and/or to the client J”. Examiner considers notifying team supervisors F and G, as well as, notifying the division director I and client J, to teach notifying a larger quantity of people than the initial notifyee, who in Klose is considered team member A. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the notification escalation in Maturana to include the quantity limitations as taught by Klose. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana 

Referring to Claim 13, the combination of Maturana in view of Iisaka teaches the board production management device according to claim 9. Maturana further teaches:  
further comprising:
a display section configured to synchronize with operation of the initial notification section and display an initial display indicating that the error cause had occurred (Maturana, [0035]), “operator interfaces (e.g., human-machine interfaces, industrial monitors, graphic terminals, message displays, etc.)”; (Maturana, [0063]), “alarm display 700 that can be provided by reporting services 318 based on data in cloud storage 326. As with displays 604 and 602, reporting services 318 can deliver alarm display 700 to suitable client devices 330 having suitable authorization to view the alarm data. FIG. 8 illustrates an exemplary live data display 800 that can be provided by reporting services 318. The alarm data rendered on alarm display 700 and live data rendered on live data display 800 can be drawn from the Alarms and Live Data database 334 on cloud storage 326”; (Maturana, [0054]). 
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but the combination of Maturana in view of Iisaka does not explicitly teach:
synchronize with operation of the escalation notification section and display an escalation display, display contents of the escalation display being escalated compared to the initial display. However Klose teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the notification escalation in Maturana to include the display limitations as taught by Klose. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of enabling work queue management (see Klose par. 0104).

Referring to Claim 14, the combination of Maturana in view of Iisaka teaches the board production management device according to claim 9. Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but the combination of Maturana in view of Iisaka does not explicitly teach:
further comprising:
a re-escalation section configured to, in a case in which the error cause has not been resolved after a second specified time longer than the specified time has elapsed since the error cause occurred, issue the notification information after escalating at least one of the notifyee or the contents of the countermeasures even further than the escalation of the escalation notification section.
However Klose teaches: 
a re-escalation section configured to, in a case in which the error cause has not been resolved after a second specified time longer than the specified time has elapsed since the error cause occurred, issue the notification information after escalating at least one of the notifyee or the contents of the countermeasures even further than the escalation of the escalation notification section (Klose, [0081]), “information management system 300 can be configured to automatically escalate an unacknowledged alert up a chain of management until the alert is acknowledged and/or someone takes remedial action to resolve the alert-causing event”; (Klose, [0084]), “If all of the team members of one team fail to timely acknowledge the alert, the storage manager may escalate the alert to a higher layer of management. For example, if the information management team 606 includes team members A, B, C, and D, the storage manager 106 may be configured to escalate an unacknowledged alert to team member "E", who is the supervisor for the information management team 606. In the absence of an acknowledgment from team Examiner considers notifying team supervisors F and G, as well as, notifying the division director I and client J, to teach notifying a larger quantity of people than the initial notifyee, who in Klose is considered team member A. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the notification escalation in Maturana to include the re-escalation limitations as taught by Klose. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of enabling work queue management (see Klose par. 0104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Faraldo (US 8219663 B2) – The notification system may notify the appropriate person for a number of times over a configurable amount of time using various communication means. If that person fails to respond, the system may escalate the notification to another person based on a set of escalation rules. The escalation rules determine who should be notified next in the event that a preceding recipient of a notification fails to respond to a notification with an acknowledgement. 

Vijayan, (US 6832341 B1) – Responsive to a determination that the event, host, and fault monitoring point triplet received are valid, the appropriate party to notify and the appropriate message to send are determined. The appropriate party is then sent a message alerting them to the network problem. Different parties may be notified depending on the nature of the event or on the location of the event. Furthermore, a new network device may be added without taking down the fault monitoring system by merely adding to the database of valid fault monitoring points a new fault monitoring point corresponding to the added network device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CRYSTOL STEWART/Primary Examiner, Art Unit 3624